DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6, 13 and 15-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Snyder (US 5,339,577).
Regarding independent claim 1, Snyder discloses a board (Figs. 1-3) comprising a first cellulose medium (sheet 13 or 12; col. 4, lines 15-16) that includes two major surfaces exhibiting longitudinal direction (Figs. 1-3), and a second cellulose medium (medium 11; col. 4, lines 11-12) that includes two major surfaces exhibiting a longitudinal direction (Figs. 1-3); wherein the first and second mediums are attached to each other by an adhesive (adhesive 14 or 14a; col. 4, lines 10-23), characterized in that the first medium (sheet 12 or 13) comprises a plurality of continuous plastic scores (Figs. 1 and 3, scores 17 and 18) having a major axis direction inherently aligned with a beam strength of the first medium that is aligned with the longitudinal direction of the first medium, since the structure of the first medium is substantially identical to that of the claimed first medium, and the second medium comprising a plurality of continuous 
Regarding claim 2, Snyder discloses at least some of the scores of the first medium extend toward the second medium when the two mediums are attached to each other (Fig. 3, scores 17 and 18).
Regarding claim 3, Snyder discloses at least some of the scores of the first medium extend away from the second medium when the two mediums are attached to each other (Fig. 3, scores 17 and 18).
Regarding claim 6, Snyder discloses the major axis quality of at least some of the first medium’s scores is characterized as linear and congruent with the major axis direction thereof (Figs. 1 and 3, scores 17 and 18).
Regarding claim 13, Snyder discloses wherein at least some of the scores of the first medium are substantially homogeneous when compared to other first medium scores (Figs. 1 and 3).
Regarding claim 15, Snyder discloses the major axis direction of the first medium’s scores being perpendicular with one of the major axis direction of the second medium’s flutes (Figs. 1 and 3).
Regarding claim 16, Snyder discloses a third medium (sheet 12 or 13) that includes a plurality of scores having a major axis direction and a score pitch (Figs. 1 and 3, col. 4, lines 46-52).

Regarding claim 18, Snyder discloses a corrugated board (Figs. 1-3) comprising a first cellulose medium (medium 12; col. 4, lines 15-16), a second cellulose medium (medium 11; col. 4, lines 11-12) and a third cellulose medium (medium 13; col. 4, lines 15-16), each of which includes two major surfaces and a major direction (Figs. 1-3), wherein the first, second, and third mediums each comprise a major direction inherently aligned with each medium’s respective direction of beam strength (Figs. 1-3), since the structure of each medium is substantially identical to that of the claimed board, and are attached to each other by an adhesive (adhesive 14 and 14a), characterized in that the first medium (medium 12) comprises a plurality of continuous scores (scores 17 and 18; col. 4, lines 35-52) having a major axis direction inherently aligned with the direction of beam strength of the first medium (Figs. 1 and 3), since the structure of the first medium is substantially identical to that of the claimed first medium, the second medium (medium 11) comprising a plurality of continuous flutes having a major axis direction inherently aligned with the direction of beam strength of the second medium (Figs. 1 and 3), since the structure of the second medium is substantially identical to that of the claimed second medium, and the third medium (medium 13) comprises a plurality of continuous scores (scores 17 and 18; col. 4, lines 35-52) having a major axis direction aligned with the major axis of the third medium (Figs. 1 and 3), wherein the major axis direction of the first and third medium’s scores are not parallel with the major axis direction of the second medium’s flutes (Figs. 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder.
Snyder discloses the claimed board as shown above. However, Snyder fails to specifically teach the plurality of the scores of the first medium being rectilinear; the plurality of scores of the first medium being curvilinear; the major axis quality of at least some of the first medium’s scores being characterized as having a generally constant caliper; the major axis quality of at least some of the first medium’s scores being characterized as having a generally variable caliper; at least some of the first medium’s scores having a constant pitch; at least some of the first medium’s scores having a variable pitch; at least some of the first medium’s scores having a skewed pitch; and at least some of the first medium’s scores being substantially heterogeneous when compared to other first medium scores. It would have been an obvious matter of design choice to change the shape or size of the scores of the first medium in Snyder to be rectilinear or curvilinear; to have the major axis quality of at least some of the first medium’s scores being characterized as having a generally variable caliper or a generally constant caliper; to have at least some of the first medium’s scores having a variable or a constant pitch; to have at least some of the first medium’s scores having a skewed pitch; and to have at least some of the first medium’s scores being substantially heterogeneous when compared to other first medium .

Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that “the one and only shown score line 18 is described as being in layer 16 (which is aluminum). An aluminum medium cannot be a cellulose medium as metal is not organic and does not exhibit fiber-like structure from glucose chains as is the commonly-accepted definition of a cellulose material. Therefore, Snyder cannot be construed to teach (or even suggest) a first cellulose medium having score lines therein. Furthermore, Fig. 2 and related description clearly show a single score line which cannot be construed to be a plurality of score lines as recited in this claim. Consequently, Snyder does not disclose all of the elements and features of this claim”. 
This argument is not deemed persuasive. The cellulose mediums 12 and 13 are both shown in Fig. 3 to have score lines formed therein (score lines 18 and 18a). The metal sheets 15 and 16 provided on the cellulose mediums 12 and 13 are very thin (0.00025 inch thick; col. 4, lines 24-25) and the depth of the score lines range from about 0.025 to 0.035 inch to facilitate bending at the score lines. Thus, the score lines are deeper than the thickness of the metal sheets and therefore are formed into the cellulose mediums 12 and 13 in order to facilitate bending. Accordingly, Snyder teaches a first cellulose medium (12 or 13) having score lines therein. Additionally, Snyder does teach a plurality of score lines formed in the first medium, since Fig. 1 
Applicant further argues “claim 18 recites a corrugated board comprising a first cellulose medium having scores therein. As discussed previously, Snyder cannot be construed to teach (or even suggest) a first cellulose medium having score lines therein. Furthermore, Fig. 2 and related description clearly show a single score line which cannot be construed to be a plurality of score lines as recited in this claim”.
This argument is not deemed persuasive. As discussed previously, the cellulose mediums 12 and 13 are both shown in Fig. 3 to have score lines formed therein (score lines 18 and 18a). The metal sheets 15 and 16 provided on the cellulose mediums 12 and 13 are very thin (0.00025 inch thick; col. 4, lines 24-25) and the depth of the score lines range from about 0.025 to 0.035 inch to facilitate bending at the score lines. Thus, the score lines are deeper than the thickness of the metal sheets and therefore are formed into the cellulose mediums 12 and 13 in order to facilitate bending. Accordingly, Snyder teaches a first cellulose medium (12 or 13) having score lines therein. Additionally, Snyder does teach a plurality of score lines formed in the first medium, since Fig. 1 shows two score lines (17 and 18) being formed therein (col. 4, lines 37-40). Therefore, Snyder does teach all of the elements and features of independent claim 18. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781